
	

114 HR 671 IH: To award a Congressional Gold Medal to the Freedom Riders, collectively, in recognition of their unique contribution to Civil Rights, which inspired a revolutionary movement for equality in interstate travel.
U.S. House of Representatives
2015-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 671
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2015
			Mr. Johnson of Georgia (for himself, Mr. Collins of Georgia, Ms. Hahn, Mr. Van Hollen, Mr. Nadler, Mr. Yarmuth, Mr. Carson of Indiana, Mr. Schiff, Mr. Lynch, Ms. Norton, Mr. Kilmer, Mr. Israel, Mr. Murphy of Florida, Mr. Lipinski, Ms. Brown of Florida, Mr. Crowley, Mr. Bishop of Georgia, Mr. Michael F. Doyle of Pennsylvania, Mr. Cohen, Ms. Edwards, Ms. Brownley of California, Mr. Clyburn, Mr. Franks of Arizona, Mr. Pierluisi, Mr. Cummings, Ms. Pingree, Mr. Levin, Mr. Meeks, Ms. Slaughter, Ms. Jackson Lee, Mr. Cicilline, Ms. Clark of Massachusetts, Mrs. Watson Coleman, Mr. Tonko, Mr. Peters, Mr. Clay, Ms. Wilson of Florida, Mr. Capuano, Mrs. Beatty, Ms. Jenkins of Kansas, Mr. Rangel, Mr. DeFazio, Mr. Ellison, Mr. Thompson of Mississippi, Mr. David Scott of Georgia, Ms. Speier, Ms. Wasserman Schultz, Mr. Jeffries, Ms. Kaptur, Mr. Langevin, Mr. Conyers, Mr. Connolly, Mr. Al Green of Texas, Mr. Walz, Mr. Larson of Connecticut, Ms. Lee, Mr. Nunnelee, Ms. Chu of California, Mr. Grijalva, Mr. Smith of Washington, Mr. Danny K. Davis of Illinois, Mrs. Kirkpatrick, Ms. Roybal-Allard, Mr. Hinojosa, Mr. Doggett, Mr. McDermott, Ms. McCollum, Ms. Maxine Waters of California, Mr. Butterfield, Mr. Gene Green of Texas, Mr. Sarbanes, Mr. Schock, Mr. Vargas, Mr. Deutch, Mrs. Bustos, Mr. O’Rourke, Mr. Beyer, Ms. Fudge, Mr. Higgins, Mr. Hastings, Mr. Lowenthal, Mr. Thompson of California, Ms. Kuster, Ms. Castor of Florida, Mr. Pitts, Ms. Clarke of New York, Mr. Blumenauer, Mrs. Carolyn B. Maloney of New York, Mr. Brady of Pennsylvania, Ms. Loretta Sanchez of California, Ms. DelBene, Mr. Pocan, Ms. Sewell of Alabama, Mr. Swalwell of California, Mr. Scott of Virginia, Mr. Richmond, Mr. Fattah, Ms. Titus, Mr. Veasey, Mr. Cárdenas, Mr. Price of North Carolina, Mr. Rodney Davis of Illinois, Ms. DeGette, Ms. Eshoo, Mr. Cleaver, Mr. Rush, Mr. McGovern, Ms. Esty, Mr. Garamendi, Mr. Rohrabacher, Ms. Eddie Bernice Johnson of Texas, Mr. Ruppersberger, Miss Rice of New York, Mr. Lieu of California, Mr. Sires, Mr. Pascrell, Ms. Bordallo, Mr. Rigell, Mr. Quigley, Ms. Kelly of Illinois, Mr. Ben Ray Luján of New Mexico, Ms. Adams, Mr. Gutiérrez, Ms. Moore, Mr. Sean Patrick Maloney of New York, Mrs. Lawrence, Ms. Bass, Mr. Farr, Mr. Bera, Mr. Sherman, Mrs. Love, Ms. Schakowsky, Mr. Payne, Mr. Honda, Mr. Brooks of Alabama, Ms. Plaskett, and Mr. McNerney) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To award a Congressional Gold Medal to the Freedom Riders, collectively, in recognition of their
			 unique contribution to Civil Rights, which inspired a revolutionary
			 movement for equality in interstate travel.
	
	
 1.FindingsThe Congress finds the following: (1)In 1960, the Supreme Court ruled in Boynton v. Virginia that segregated bus and rail stations were unconstitutional.
 (2)The rigid system of racial segregation that prevailed in the United States during the 1960s did not permit a Black person to sit next to a White person on any bus traveling through interstate commerce and in most locations in the South. Bus stations had Whites Only waiting areas and Blacks were not permitted to wait in those areas despite the Supreme Court making it the law of the land.
 (3)The Freedom Riders, with the intent to end segregation in public transportation throughout the South, paved the way for full racial integration of the United States transit system. They overcame prejudice, discrimination, and violence. They sparked a movement that changed our Nation.
 (4)The Congress of Racial Equality (C.O.R.E.) selected thirteen volunteers for nonviolent response training to join in the Freedom Rides from Washington, DC, to New Orleans, LA. The Freedom Riders used their strategies of nonviolence throughout the South to challenge the region’s Jim Crow laws directly and enforce the Supreme Court decision in Boynton.
 (5)On the morning of May 4, 1961, the Freedom Riders, comprised of seven Blacks and six Whites, boarded two buses, with Blacks and Whites seated together. Those thirteen Freedom Riders were: Genevieve Hughes Houghton, Charles Person, Hank Thomas, John Lewis, Edward Blankenheim, James Farmer, Walter Bergman, Frances Bergman, Joseph Perkins, Jimmy McDonald, Mae Francis Moultrie, Benjamin Elton Cox, and Albert Bigelow. Most segregated States considered even this level of integration a crime. At various stops along the way, the Freedom Riders would enter areas designated Whites and Colored and would eat together at segregated lunch counters to defy local laws.
 (6)Initially, the Freedom Riders had encountered only minor clashes until a stop in South Carolina. In Rock Hill, an angry mob severely beat John Lewis, now a Congressman from the 5th District of Georgia, when he entered the bus station. Henry Hank Thomas was jailed when he entered the bus station in Winnsboro. Authorities delivered him to a waiting mob long after the station had closed that evening. A local Black minister rescued Thomas, enabling him to rejoin the group in Columbia. However, Lewis was so badly beaten he could not continue the Freedom Rides.
 (7)Dr. Martin Luther King, Jr., and other civil rights leaders met with the group in Atlanta to dissuade their continuance through the Deep South due to death threats. Despite these warnings, more Freedom Riders joined in Atlanta. Dedicated to their mission to end segregation in the South and trained in nonviolent movements, the Freedom Riders continued on their journey.
 (8)On Mother’s Day, May 14, 1961, the Freedom Riders were on two different buses. An angry mob in Anniston, Alabama, firebombed the first bus. When the Freedom Riders rushed out, still choking from the thick smoke of the burning bus, the waiting angry mob beat them with lead pipes and baseball bats as the bus exploded. Ambulances refused to transport the Black Freedom Riders to the hospital. The mob beat the Freedom Riders on the second bus and forced them to sit in the back. As they journeyed to Birmingham, another mob savagely beat the Freedom Riders.
 (9)The Nashville (TN) Student Group, a local group of students who had been successful in desegregating the lunch counters and movie theaters in Nashville (TN), vowed not to let these acts of violence curtail the goal of the Freedom Rides. They sent their members to continue the Freedom Rides and called out to other student groups to do the same.
 (10)As the violence grew, the Attorney General of the United States called in the National Guard and the U.S. Marshals to protect the Freedom Riders as they journeyed through Alabama. This protection was short-lived. The Federal authorities turned the Freedom Riders over to the local authorities in Mississippi who then arrested the Freedom Riders for disturbing the peace.
 (11)The government of Mississippi imprisoned many of the Freedom Riders in Parchman Prison known for its horrific conditions, such as subjecting the Freedom Riders to strip searches, work on chain gangs, and light shining in their cells 24 hours a day. Despite these conditions, the Freedom Riders refused bail because they were determined to spread the message of their nonviolent movement.
 (12)Five months after the first Freedom Rides left on their historic ride, the Interstate Commerce Commission in conjunction with the U.S. Attorney General Robert Kennedy issued a Federal order banning segregation at all interstate public facilities based upon race, color or creed. The law became effective on November 1, 1961.
 (13)In 2011, the President of the United States paid tribute to the Freedom Riders with a Presidential proclamation honoring the 50th anniversary of the first Freedom Ride by brave Americans whose selfless act of courage helped pave the way for others to continue on the road to Civil Rights in America.
			2.Congressional Gold Medal
 (a)Presentation authorizationThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of the Congress, of a gold medal of appropriate design to the Freedom Riders, collectively, in recognition of their unique contribution to Civil Rights, which inspired a revolutionary movement to equality in interstate travel.
 (b)Design and strikingFor the purposes of the award referred to in subsection (a), the Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.
			(c)Smithsonian Institution
 (1)In generalFollowing the award of the gold medal under subsection (a), the gold medal shall be given to the Smithsonian Institution, where it will be available for display as appropriate and available for research.
 (2)Sense of the CongressIt is the sense of the Congress that the Smithsonian Institution should make the gold medal awarded pursuant to this Act available for display elsewhere, particularly at appropriate locations associated with the Freedom Riders.
 3.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 2 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal.
 4.National medalsMedals struck pursuant to this Act are national medals for the purposes of chapter 51 of title 31, United States Code.
		
